Citation Nr: 0834436	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for eczematous scalp lesions.

2.  Entitlement to an initial disability rating higher than 
10 percent for a disability of the left lower extremity, 
manifested by lupus anticoagulant positive with recurrent 
deep venous thrombosis and spider veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2002 to October 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  Jurisdiction over the claims files 
subsequently was transferred to the RO in Roanoke, Virginia.

In the February 2006 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for 
migraine headaches.  The veteran appealed that denial.  
However, in an October 2006 rating decision, the RO granted 
service connection for migraine headaches and assigned a 10 
percent disability rating.  Since the veteran has not 
appealed that decision, it will not be address by the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the October 2006 rating decision, the RO also increased 
the evaluation for the veteran's left lower extremity 
disability to 10 percent, effective from October 2, 2005, the 
effective date of service connection.  This action did not 
satisfy the veteran's appeal.

The veteran cancelled a Central Office hearing which was 
scheduled to occur in September 2008.  Neither she nor her 
representative has requested that the hearing be rescheduled.  
Accordingly, the request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's eczematous scalp lesions involve less than 
five percent of the entire body and less than five percent of 
exposed areas and has not necessitated more than topical 
therapy.

2.  The veteran's left lower extremity disability requires 
use of compression therapy, but has not resulted in edema.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for eczematous scalp lesions have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2007).

2.  The criteria for an initial disability rating higher than 
10 percent for lupus anticoagulant positive with recurrent 
deep venous thrombosis and spider veins of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
noticed required under the VCAA, to include notice concerning 
the disability-rating and effective-date elements of her 
claims, by letter mailed in May 2006.  Although adequate 
notice was not provided until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claims.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of either 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

The record reflects that service treatment records have been 
obtained and that the veteran has been afforded appropriate 
VA examinations.  The Board notes that the veteran did not 
report for an additional fee-basis examination in April 2008.  
In the September 2008 informal hearing presentation, the 
veteran's representative indicated that she may not have 
received notice of the examination since she now resides at a 
different address.  However, the record shows that the 
veteran did not submit notification of a change of address 
until August 2008, and notice of the April 2008 examination 
was mailed to the veteran in March 2008 at the address then 
of record.  Moreover, although the veteran was notified in 
the June 2008 supplemental statement of the case of her 
failure to appear for the examination and of the effect of 
such failure on her case, she has not requested that the 
examination be rescheduled or otherwise indicated her 
willingness to report for a rescheduled examination.

The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either of the claims.  The Board also is unaware 
of any such outstanding evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.

Eczematous Lesions

The veteran's eczematous scalp lesions currently are assigned 
a noncompensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).  That code provides that a 
noncompensable rating is warranted for eczema covering less 
than five percent of the entire body, affecting less than 
five percent of exposed areas, and requiring no more than 
topical therapy during the past 12-month period.  A 10 
percent rating is warranted for eczema covering at least 
five, but less than 20, percent of the entire body; if at 
least five, but less than 20, percent of exposed areas are 
affected; or if intermittent systemic therapy is required for 
a total duration of less than six weeks during the past 12-
month period.

After careful consideration, the Board concludes that an 
initial compensable disability rating for eczematous scalp 
lesions is not warranted.  On VA examination in November 
2005, the veteran reported that she has experienced 
intermittent eczematous lesions since 2003 and that she 
treats the condition with weekly use of a steroid-based 
shampoo.  Physical examination revealed areas of scaly skin 
with underlying areas of erythema.  The examiner noted that 
the lesions affected less than five percent of the veteran's 
body.

In sum, the medical evidence of record does not show that the 
veteran's eczematous lesions affect more than five percent of 
her body or that more than five percent of the exposed areas 
are affected.  The evidence also does not show that treatment 
of the disability has required more than topical therapy.  
Accordingly, an initial compensable disability rating for 
eczematous scalp lesions is not warranted.

The Board has considered whether the veteran is entitled to a 
compensable rating under the other diagnostic codes 
applicable to skin disabilities.  Diagnostic Code 7806 
provides that eczema may be rated as disfigurement of the 
head, face, or neck under Diagnostic Code 7800 or as scars 
under Diagnostic Codes 7801 through 7805, depending upon the 
predominant disability.  Here, however, there is no evidence 
that the veteran's scalp lesions produce any characteristic 
of disfigurement; are unstable or painful upon examination; 
or result in limitation of function of the affected part.  
Accordingly, the compensable disability ratings available 
under these codes are inapplicable to the claim. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
veteran's eczematous scalp lesions warranted a compensable 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).





Left Lower Extremity

The disability of the veteran's left lower extremity, 
manifested by lupus anticoagulant positive with recurrent 
deep venous thrombosis and spider veins,
is rated by analogy as post-phlebitic syndrome under 38 
C.F.R. § 4.104, Diagnostic Code 7121.  This code provides 
that a 10 percent rating is warranted for intermittent edema 
of the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent disability rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.

The medical evidence of record establishes that a disability 
rating higher than 10 percent is not warranted for the 
disability of the veteran's left lower extremity.  On VA 
examination in November 2005, the veteran reported that she 
had been prescribed a support stocking for her left leg.  
Physical examination revealed no lower extremity edema and no 
evidence of non-healing ulcers.  There were no visible or 
palpable varicose veins, but there were faint spider veins in 
the left calf area.  Doppler studies revealed evidence of 
left superficial femoral and popliteal deep vein thrombosis.

In sum, the medical evidence of record does not show that the 
veteran experiences persistent edema in her left lower 
extremity.  Indeed, the veteran did not complain of edema on 
VA examination in November 2005, and the examiner found no 
evidence of edema, either intermittent or persistent, in the 
leg.  Accordingly, an initial disability rating higher than 
10 percent is not warranted for the disability of the 
veteran's left lower extremity under Diagnostic Code 7121.

The Board has considered whether the veteran is entitled to a 
higher rating under any other applicable diagnostic code.  In 
particular, the Board notes that, in her April 2006 notice of 
disagreement, the veteran stated that her disability was 
caused by a lupus anticoagulant or antiphospholipid antibody 
disorder and should be evaluated as a blood disorder.  
However, the Board finds that the rating currently assigned 
under Diagnostic Code 7121 most closely corresponds to the 
symptomatology associated with the disability of the 
veteran's left lower extremity.  The medical evidence shows 
that the disability is productive of recurrent deep vein 
thrombosis in the left leg, and the Rating Schedule does not 
contain a diagnostic code for lupus anticoagulant or 
antiphospholipid antibody disorders.

Consideration again has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability of the veteran's left lower extremity 
warranted a rating higher than 10 percent.  See Fenderson v. 
West, 12 Vet. App. 119.


ORDER

Entitlement to an initial compensable disability rating for 
eczematous scalp lesions is denied.

Entitlement to a disability rating higher than 10 percent for 
a disability of the left lower extremity, manifested by lupus 
anticoagulant positive with recurrent deep venous thrombosis 
and spider veins, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


